Citation Nr: 0127575	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  96-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and bipolar 
disorder, due to an inservice head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
an inservice head injury and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in July 1995 of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  Neither schizophrenia nor bipolar disorder was shown or 
diagnosed during service, manifested to a compensable degree 
within one year after service, or shown to be indicative of 
continuity of symptomatology after service; and there is no 
competent medical opinion of record relating either 
schizophrenia or bipolar disorder to the veteran's active 
duty service.

2.  The RO denied the veteran's claim of entitlement to 
service connection for a head injury in October 1994.  

3.  The veteran, in a letter dated October 20, 1994, was 
apprised of his procedural and appellate rights; however, he 
did not file a timely formal appeal.  The October 1994 RO 
rating action constitutes the last final disallowance of the 
veteran's claim.

4.  The evidence received since the unappealed October 1994 
RO decision is either cumulative and redundant, or does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered to decide 
fairly the merits of the veteran's previously disallowed 
claim for entitlement to service connection for a head 
injury.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include 
schizophrenia and bipolar disorder, was not incurred in or 
aggravated by the veteran's active service, nor may such a 
disorder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The RO's October 1994 decision denying entitlement to 
service connection for a head injury is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  The evidence received subsequently to the RO's October 
1994 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
a head injury have not been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran essentially claims that he should be granted 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and bipolar disorder, due to an 
inservice head injury, as this condition was incurred 
coincidentally with his military service.  The veteran 
further asserts that the onset of his current psychiatric-
based problems began as a direct result of his incurring a 
head injury while aboard the [U.S.S.] LST #27 in 1944. 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the July 1995 
rating decision of record, December 1995 statement of the 
case (SOC), and June 2001 supplemental statement of the case 
(SSOC) informed him of the information and evidence needed to 
substantiate his claim for service connection and complied 
with the VA's notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for an acquired psychiatric disorder due to an 
inservice head injury has been obtained.  The RO has obtained 
the veteran's service medical records and his post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the veteran, and all 
evidence so obtained was considered.  The Board is unaware of 
any additional relevant and available evidence.  In this 
regard, the Board notes that as part of a December 2000 
development letter, the veteran was requested by the RO to 
provide a VA Form 21-4142 in order so that the RO could seek 
to obtain certain medical records.  Review of the record 
shows that the veteran failed to respond to the RO's December 
2000 development request.  The Board observes that "the duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Additionally, as will be discussed below, the veteran 
was afforded a VA psychiatric examination in July 1995.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decisions, SOC, and SSOC have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability, in this instance, an 
acquired psychiatric disability, results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service (or during a presumptive period after service) is 
diagnosed at any time after service, it is service connected.  
38 C.F.R. § 3.303(b) (2001).  Evidence of continuity of 
symptomatology is only required where chronicity is not shown 
in service or during a presumptive period.  Id.  If any of a 
list of chronic diseases, including psychoses, is shown by 
evidence to have been 10 percent disabling within one year of 
separation, such diseases are presumed incurred in service.  
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Any disease first 
diagnosed after service may be service connected if all of 
the evidence, including that pertinent to service, shows that 
it was incurred or aggravated by service, without regard to 
presumptive periods.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Review of the veteran's service medical records, shown to be 
dated from 1941 to 1946, reveals that at the time of service 
enlistment in December 1941 the veteran's nervous and mental 
state was described as normal.  A treatment record dated in 
May 1944 shows a diagnosis of diagnosis undetermined, 
psychoneurosis, situational.  This diagnosis is noted to have 
been changed to, in June 1944, constitutional psychopathic 
state, emotional instability.  A July 1944 medical history 
note is also shown to include a diagnosis of constitutional 
psychopathic state, emotional instability.  Another medical 
history note, dated later in July 1944, shows that the 
diagnosis of the veteran was psychoneurosis, anxiety state 
(traumatic).  This medical history note also reports that the 
veteran was hospitalized in England for a period of seven 
weeks, at which time it was noted that the veteran 
experienced sleeplessness, marked irritability, periods of 
confusion, and frequent severe headaches.  It was noted that 
he failed to improve and that he was sent to the United 
States.  A September 1944 admission report shows a diagnosis 
of combat fatigue.  A Board of Medical Survey report, dated 
later in September 1944, indicates a diagnosis of operational 
fatigue.   A report of Medical Survey, dated in October 1945, 
shows a diagnosis of emotional instability.  Psychiatric 
examination was noted to reveal that the veteran was an 
essentially unstable individual but that there was no 
evidence of combat or operational fatigue.  Physical, 
laboratory, and neurological examinations were all described 
as normal.  Finally, review of an examination report dated in 
December 1946, administered the veteran in conjunction with 
his service separation, shows that clinical evaluation of his 
nervous system was noted to be normal.  Additionally, the 
veteran did not describe any psychiatric-related problems as 
part of his supplied personal medical history.  The Board 
also points out that none of the veteran's service medical 
records contain findings reflective of the incurrence of an 
inservice head injury.

A private medical record dated in August 1968 shows that the 
veteran was found at the time of being treated for 
orthopedic-related problems to be extremely tense and 
nervous.  The physician opined that the veteran's symptoms 
were aggravated by a chronic tension state.  

A June 1970 private inpatient psychiatric evaluation report 
shows that the veteran allegedly shot himself due to being 
"a little despondent" over his daughter's entanglements, 
debts, and mental hospitalization.  It was noted that the 
veteran's own attitudes suggested a despondent personality.  

The Board notes parenthetically that it, in December 1971, 
denied the veteran's claim for entitlement to service 
connection for a nervous condition.  The Board indicated at 
that time that there was no relationship between the 
psychopathology shown during the veteran's active service and 
the psychiatric manifestations demonstrated in 1968.  The 
Board decision is not shown to have considered the veteran's 
currently held view that his present psychiatric condition is 
due to his  sustaining a head injury during active service.  

The veteran is shown to have been admitted into a private 
hospital by his wife in November 1972 due to his being 
depressed and "incoherent."  

The report of an October 1976 VA psychiatric examination 
contains a diagnosis of anxiety neurosis with depression.  
The veteran reported that in 1944 he injured the top of his 
head and was unconscious for 45 minutes.  

A letter received by VA in June 1993 from a private 
physician, Dr. Cozzi, shows that the physician indicated that 
the veteran had been under his care for several years.  The 
physician indicated that the veteran had chronic 
schizophrenic disorder, and that his judgment was seriously 
impaired and that he had a very low tolerance to any stress.  

A letter dated in March 1995, and received by VA from a 
private physician, Dr. Standifer, indicates that the 
physician had treated the veteran since the above-mentioned 
Dr. Cozzi left private practice in 1993.  The letter 
indicated that the veteran had informed the physician that he 
was hit on the head by a hook while aboard a LST, was knocked 
unconscious, and fell 30 feet into the scuppers of the 
vessel.  The veteran was noted to have reported having no 
problems with his mood prior to that time.  Dr. Standifer 
opined that even though the veteran had a family history of 
psychiatric illnesses, his problem seemed to be related to 
the blow on the head from the hook.  The physician added that 
this certainly was consistent with other head injuries that 
he had seen with bipolar problems as a result of an injury.  
The physician concluded by indicating that there was at least 
a high probability that the veteran's mental condition, as 
evidenced by the veteran, was at least partially a result of 
his head injury.

The report of a VA mental disorders examination, dated in 
July 1995, shows that the veteran continued to indicate that 
he suffered from mood swings following sustaining a head 
injury during service.  The veteran denied any periods of his 
claimed illness having psychotic symptomatology.  Bipolar 
disorder was diagnosed.  

In this case, there is no evidence of the precise time of 
onset of a psychiatric-based disorder for which VA 
compensation benefits may be awarded, other than that it is 
first documented in October 1976 that the veteran was 
diagnosed with anxiety neurosis with depression.  This is 
many years after service.  The medical records on file are of 
no probative value to show that either schizophrenia or 
bipolar disorder was a chronic disease in service or was 10 
percent disabling within the applicable presumptive period 
thereafter.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2001).  
Absent evidence of the condition noted in service, there 
cannot be evidence of continuity of symptomatology with such 
a condition.  38 C.F.R. § 3.303(b) (2001).  All of the 
evidence, including that pertinent to service, does not show 
that an acquired psychiatric disorder first diagnosed after 
service and after any presumptive period was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2001).  
Likewise, the evidentiary record is not shown to indicate 
that there are any relevant medical records which have not 
been obtained by VA which would provide a showing of a causal 
connection, or nexus, between the veteran's currently 
diagnosed psychiatric disorders and his period of service.  
To this, the Board notes that a private physician, as 
discussed above, in March 1995 essentially related the 
veteran's current psychiatric difficulties to his having 
incurred a head injury in service.  However, although the 
above-discussed private opinion may be interpreted as 
concluding, in essence, that the veteran's current bipolar 
problems are causally related to his service, there was no 
indication in the medical statement that the examining 
physician formed his opinion as to service connection on a 
basis separate from the veteran's recitation of his own 
medical history and background service.  See Elkins v. Brown, 
5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).  Since the Board is not bound to accept a medical 
opinion that is unsupported by the clinical evidence, see, 
e.g., Black v. Brown, 5 Vet. App. 177, 180 (1993), the Board 
does not have to accept the private physician's March 1995 
opinion concerning the "high probability" that the 
veteran's mental condition was "at least partially" the 
result of his [inservice] head injury.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (upholding the Board's 
authority to assess the credibility and weight of the 
evidence before it).

As previously indicated, the veteran has also proffered his 
own medical opinion that his current psychiatric problems 
occurred as a direct result of his involvement in the above-
mentioned 1944 inservice accident.  That is a medical opinion 
beyond his competence.  Lay opinions are cognizable as 
evidence only within their competence, which does not extend 
to matters requiring medical expertise such as the cause of 
medical conditions.  Espiritu, supra.  The veteran is not 
shown to have medical expertise, and the Board does not find 
his medical opinion competent on the issue currently on 
appeal.  Consequently, the veteran's lay assertions do not 
provide any element of the evidence that permits a finding of 
service connection by application of any of the regulations 
discussed above.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and bipolar disorder, due 
to an inservice head injury is not warranted.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  As no competent evidence is of 
record which establishes a relationship between the currently 
diagnosed psychiatric disorder to the veteran's period of 
service and the preponderance of the evidence is against the 
claim, the Board finds entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia 
and bipolar disorder, due to an inservice head injury must be 
denied.  See Rabideau, supra.  

New and Material Evidence

As noted above, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the veteran's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the RO's October 1994 rating decision, July 
1995 RO rating decision, December 1995 SOC, and June 2001 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the veteran's available service medical records 
and his post-service treatment records.  Reasonable efforts 
were taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The record shows that in a September 1993 letter the RO 
initially denied the veteran's claim for service connection 
for a head injury.  The veteran was notified of his 
procedural and appellate rights as part of the September 1993 
letter.  However, he did not initiate an appeal of the RO's 
denial within one year of the notification.  Therefore, the 
September 1993 rating determination is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2001).  Subsequently, 
the RO, as part of an October 1994 rating decision, again 
denied the veteran's claim for service connection for a head 
injury.  The RO indicated that review of the service medical 
records were negative for treatment for a head injury, and 
that a head injury was not objectively shown to exist by the 
evidence of record.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in October 1994.  However, he did not 
initiate an appeal of the RO's denial within one year of the 
notification.  Therefore, the October 1994 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the October 1994 RO rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

Evidence of record at the time of the October 1994 RO 
decision included service medical records, statements 
submitted in support of his claim by the veteran, and private 
and VA medical records.  Review of the service medical 
records show that at the time of examination at special 
temporary enlistment in December 1941 no head injury related 
defects were noted.  Additionally, the remaining service 
medical records, including the veteran's December 1946 
service discharge examination report, are devoid of findings 
reflective of either complaints or treatment relating to the 
incurrence of an inservice head injury.  

The veteran indicated as part of a VA Form 21-526, Veteran's 
Application for Compensation, dated in January 1970, that he 
was hit on his head by a steel hook and fell about 14 feet 
unto a steel deck in 1944.  

A private medical examination report dated in August 1968 
reported that neurologic examination was entirely within 
normal limits.  

Review of several additional statements submitted by the 
veteran, dated in June 1970, January 1972, January 1993, 
August 1993, and September 1993, all show that the veteran 
described his being injured as a result of incurring a head 
injury during service.  He added that he was treated at a 
naval hospital located in South Hampton, England for 
observation following his head injury.  

Also, as shown as part of a VA psychiatric examination 
report, dated in October 1976, the veteran claimed to have 
sustained an injury to the top of his head and that he was 
unconscious for 45 minutes.  

Pertinent evidence added to the record since the October 1994 
RO decision includes private and VA medical records.  A 
letter supplied VA from a private treating physician of the 
veteran, dated in March 1995, shows that the veteran had 
informed the physician that he had been hit by a hook while 
aboard a "LST" and knocked unconscious, falling 30 feet 
into the scuppers of the vessel.  

Review of a VA mental disorders examination report, dated in 
July 1995, shows that the veteran informed the examiner that 
he incurred a head injury during service and was later 
hospitalized in England.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a head injury.  The 
Board points out that as part of the above-referenced October 
1994 RO rating decision it was noted that review of the 
veteran's service medical records were negative for treatment 
for a head injury, and that a head injury was not objectively 
shown to exist by the evidence of record.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's October 
1994 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted statements and medical evidence is "new" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 1991).  
However, the Board also finds that none of the evidence 
submitted in support of the veteran's claim is "material" 
evidence because, while the evidence does go to document the 
existence of complaints of the incurrence of an inservice 
head injury, it does not constitute medical evidence that 
links a diagnosed head injury to the veteran's period of 
active service.  That is, the medical evidence is not 
material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  
The critical question in this case was and remains whether 
there is medical evidence linking any current head injury 
residuals to service.  The evidence received since the 
October 1994 RO decision does not adequately address this 
fundamental question as to the veteran's claim.  In fact, 
none of the newly submitted evidence, with the exception of 
the veteran's own assertions, discussed below, goes to show 
that the veteran either incurred a head injury in service or 
that he current suffers from head injury residuals related to 
an inservice head injury.  Therefore, the Board finds that 
the additional evidence and material of record received in 
this case is not probative of this critical question and thus 
is not material.  It is also not material because it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he did in fact incur a head injury during his 
period of service, he has not demonstrated that he is 
qualified to offer a medical opinion as to the etiology of 
any current symptoms.  See Espiritu, supra.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's October 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) (2001), 
and provides no basis to reopen the veteran's claim for 
entitlement to service connection for a head injury.  As 
such, the RO's October 1994 denial of service connection for 
a head injury remains final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1104 (2001).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and bipolar disorder, due to an 
inservice head injury is denied.

New and material evidence to reopen the claim for service 
connection for a head injury having not been submitted, the 
appeal as to this issue is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

